Citation Nr: 1200833	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-32 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right wrist condition.

2.  Entitlement to an effective date prior to March 23, 2007 for the grant of service connection for a right wrist condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 6, 2004 to April 30, 2004.  The Veteran had additional service in the United States Air Force Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that, inter alia, granted service connection for a right wrist condition and assigned an initial evaluation of 10 percent effective March 27, 2007.  A subsequent August 2008 rating decision corrected the effective date of service connection for the Veteran's right wrist condition to March 23, 2007, the date of the Veteran's claim.

In April 2009, the Veteran testified at an in-person hearing at the RO before a Decision Review Officer.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran's service-connected right wrist condition is manifested by painful motion limited, at worst, to dorsiflexion to 25 degrees, palmar flexion to 45 degrees, radial deviation to 5 degrees, and ulnar deviation to 20 degrees; the weight of the evidence is against a finding of ankylosis at any time during the course of the appeal.  

2.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.   

3.  By rating decision dated August 2008, the RO granted service connection for a right wrist condition with an effective date of March 23, 2007, the date of receipt of the Veteran's original claim for service connection for that disability.

4.  The record contains no evidence prior to March 23, 2007 that may be reasonably construed as a pending claim for service connection for a right wrist condition.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the currently-assigned 10 percent evaluation for the Veteran's service-connected right wrist condition have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2011).

2.  The criteria for referral of the Veteran's disability on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).

3.  The criteria for an effective date earlier than March 23, 2007, for the award of service connection for a right wrist condition have not been met.  38 U.S.C.A.       §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  In the instant case, correspondence dated April 2007 provided all of the above-required notification.  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available VA treatment records have been secured.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been afforded two VA examinations of her right wrist during the relevant time period, the first in September 2007 and the second in March 2009.  The reports of the VA examinations indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  The Veteran declined to have a hearing before a Veterans Law Judge, but, as noted above, the Veteran participated in a hearing before a Decision Review Officer at the RO in April 2009, and a transcript of this hearing is of record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Schedular Analysis of Right Wrist Condition

The Veteran contends that her service-connected right wrist condition is more severely disabling than the current 10 percent evaluation.

VA determines disability evaluations by applying a schedule of ratings, which represents for each disability an average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2011).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In the instant case, the Veteran's service-connected right wrist disability is rated under diagnostic code 5215 applicable to limitation of motion of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).  The Board notes that a normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).  

Handedness for the purpose of a dominance rating is determined by the evidence of record, or by testing on VA examination.  See 38 C.F.R. § 4.69 (2011).  Only one hand is considered dominant.  The evidence of record establishes that the Veteran is right-handed, and as such, major hand disability ratings are applicable.

Under diagnostic code 5215, a 10 percent rating is warranted for either the major or minor limb when palmar flexion is limited to a position in line with the forearm, or when dorsiflexion is less than 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).  A 10 percent rating is the only, and therefore the maximum, rating available under this code.  In the instant case, the Veteran is in receipt of the maximum 10 percent evaluation under this diagnostic code, and the Board, therefore, will consider whether the Veteran is entitled to a greater rating under other diagnostic codes. 

Diagnostic code 5214 provides higher evaluations when ankylosis of the wrist is present.  "Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A 50 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the major wrist.  A 40 percent rating is warranted when there is ankylosis of the major wrist in any other position, except favorable.  A 30 percent rating is warranted when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the major wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011).

The Board notes that there are additional diagnostic codes for the evaluation of wrist and forearm disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213 (2011).  The medical evidence of record, however, does not indicate the Veteran's service-connected disability includes any of the symptomatology associated with the wrist and forearm disorders described in those diagnostic codes.

In the instant case, the Veteran received a VA examination in September 2007.  The examiner noted that the Veteran had pain, stiffness, weakness, and fatigability, but no swelling, heat and redness, instability or giving way, locking, or lack of endurance.  The Veteran stated that she was unable to bear weight on her right wrist due to severe pain and weakness.  The Veteran described no flare-ups of her condition.  The Veteran used no assistive devices, and she reported having no surgeries.  She had no episodes of dislocation or recurrent subluxation, and no inflammatory arthritis.  The examiner stated that the Veteran's condition affected her mobility, activities of daily living, usual occupation, recreational activities, but not her driving.  

The Veteran's range of motion in the right wrist was as follows: dorsiflexion to 30 degrees, palmar flexion to 45 degrees, radial deviation to 5 degrees, and ulnar deviation to 20 degrees.  The joint was painful throughout the range of motion.  The Veteran experienced no fatigue, weakness, lack of endurance, or incoordination during range of motion testing.  The examiner found objective evidence of painful motion and tenderness, but no edema, effusion, swelling, redness, heat, instability, weakness, abnormal movement, or guarding of movement.  No ankylosis was present.  

The Veteran received an additional VA examination in March 2009.  The examiner reviewed the Veteran's claims file.  The Veteran reported constant wrist pain on the dorsal and volar aspect of the wrist; the Veteran characterized this pain as "sandwiching" the wrist.  The Veteran took non-steroidal anti-inflammatory medications in treatment of this condition, and she took a narcotic medication with flare-ups.  The Veteran reported no deformity, giving way, episodes of dislocation or subluxation, locking, or effusions.  The Veteran reported instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, swelling, and tenderness.  The Veteran described daily moderate-to-severe flare-ups of joint disease lasting from one-half hour to an hour.  Such flare-ups are precipitated by any use of the wrist, and the flare-ups are diminished by massage, rest, and medications.  The Veteran reported using a brace nightly to treat the pain associated with her wrist.

The Veteran's range of motion in the right wrist was as follows: dorsiflexion to 25 degrees, palmar flexion to 75 degrees, radial deviation to 10 degrees, and ulnar deviation to 30 degrees.  The examiner observed objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of the range of motion testing.  No ankylosis was observed.  

The examiner indicated that the Veteran's right wrist disability would have significant effects on the Veteran's occupation in the form of decreased mobility and pain.  The Veteran reported that her occupation involved typing and writing, and that she needed to take frequent breaks as a result of pain.  The examiner indicated that the Veteran's right wrist disability would have a moderate effect on feeding, bathing, and toileting; a moderate to severe effect on chores, shopping, and dressing; a severe effect on traveling, grooming, and driving; and that it would prevent the Veteran from engaging in exercise and recreation.

In addition to the above VA examinations, the Veteran has received clinical care at VA Medical Centers.  The Veteran has complained on a number of occasions of symptoms consistent with those noted in her VA examinations, such as pain in her right wrist.  For example, the Veteran complained in October 2008 of right wrist pain and was fitted with a splint.  

The Board has also noted the Veteran's lay statements in support of her claim.  In October 2007, the Veteran stated that she was unable to use her right hand to aid herself in rising from a sitting or lying position because "[her wrist] simply [would] not bend."  She stated that if she tried to force her wrist to bend, she experienced "excruciating" pain.  In July 2008, a friend indicated that he observed her inability to use her right hand to push herself up from a seated position, and the lack of flexibility and strength in her right hand.  In her April 2009 hearing before a Decision Review Officer, the Veteran described difficulty lifting, difficulty writing, and an inability to perform a "tipping" motion.  She described weakness and described experiencing consistent pain in her right wrist.

Turning now to an application of the pertinent laws to the facts in the instant case, while the Veteran reported in October 2007 that she could not bend her wrist, the Board observes that no clinician has ever observed immobility or ankylosis of the Veteran's right wrist.  On the contrary, the Veteran's wrist had an active range of motion upon VA examination in September 2007 and March 2009.  While the Board finds the Veteran to be both competent and credible to attest to symptomatology such as stiffness in her right wrist, these reports appear to be inconsistent with objective physical findings recorded throughout the course of the appeal.  The Board places greater weight upon the objective findings of VA examiners and clinicians that show that the Veteran's wrist has never been immobile, and has had a range of motion, albeit a limited one.  An increased evaluation under diagnostic code 5214 based upon ankylosis is therefore unavailable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011)

The Board has also considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2011).  The report of the Veteran's VA examinations note that the Veteran has experienced instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, swelling, and tenderness.  The examination reports indicate that the Veteran's pain and weakness did not result in an additional loss of range of motion.  While the Board accepts the Veteran's competent and credible assertions that her right wrist causes her to experience significant pain, the Board has taken this into account in its above discussion of the range of motion of the Veteran's wrist, and the Board finds that this painful motion does not approximate the symptomatology associated with ankylosis.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the manifestations of the Veteran's service connected wrist disability do not closely approximate the symptomatology associated with higher ratings under any diagnostic code.  Accordingly, a higher evaluation based on functional loss due to pain is not warranted.

In reaching the foregoing conclusion, the record reflects that the Veteran has professional expertise as a nurse.  Accordingly, she has the specialized medical education, training, and experience necessary to render competent medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  The Veteran has considered her medical training and statements regarding the severity of her right wrist disability and the impact that such has on her daily activities.  Even with this expertise, at no time has the Veteran questioned the range of motion or other clinical findings contained in the record.  Likewise, she has not expressed an opinion that the findings of no ankylosis by the VA examiners were incorrect.  Rather, the Veteran's complaints have been predominantly right wrist pain that has resulted in limitation of activities.  Even taking these credible assertions into account, the level of functional impairment resulting from her service connected right wrist disability do not closely approximate the criteria applicable to higher evaluations of her right wrist disability; namely, they do not indicate that the Veteran experiences ankylosis of the right wrist.  Accordingly, the criteria for a higher disability evaluation are not met.

The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's disability was more than 10 percent disabling.  She is accordingly not entitled to receive a "staged" rating.  See Fenderson, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for an increased rating greater than 10 percent must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  The record does not indicate that the Veteran has required frequent hospitalizations for her disability.  Indeed, at both of her VA examinations, the Veteran denied a history of hospitalization or surgery for her condition.  Additionally, while the Veteran has described a need to change career paths-from nursing to social work-at least partially as a result of her right wrist disability, the Board does not find that such a change constitutes "marked interference with employment."  The Board further acknowledges that her right wrist disability interferes with certain activities of daily living and limits her ability to engage in some recreational activities.  The Board does not find, however, that these limitations and other manifestations of her disability are in excess of that which is contemplated by the schedular criteria.  The available schedular evaluations for her service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the present case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  In her March 2009 VA examination, the Veteran reported full-time employment in a social work position, where she had been employed since February 2008.  Before that time, the Veteran had been employed in the field of medical analysis for two and a half years.  The Veteran reported losing six days in the previous 12-month period due to general illness, and not due specifically to her right wrist condition.  The Veteran has not argued, and the record does not reflect, that her service-connected disability renders her unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

Earlier Effective Date

The Veteran contends that an effective date prior to March 23, 2007 for the grant of service connection for a right wrist condition is warranted.  

Generally the effective date for an award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  The effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R.                             § 3.400(b)(2) (2011).

The word "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2011); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a veteran may be considered to be an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  See 38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this regard, the law is clear that VA may not pay a benefit before a claim is made. See 38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (stating that "[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.")  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999); Brannon v. West, 12 Vet. App. 32, 35 (1998).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1995); KL v. Brown, 5 Vet. App. 205, 208 (1993).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  See Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Applying the pertinent laws and regulation to the evidence in the instant case, the Board finds that March 23, 2007 is the correct date for the grant of service connection for a right wrist condition.

The Veteran filed her claim for service connection for a right wrist condition on March 23, 2007, more than one year after her separation from active service in April 2004.  The Veteran received a VA examination of her right wrist condition in September 2007, and a September 2007 rating decision granting service connection for a right wrist condition with an effective date of March 27, 2007.  Pursuant to a second rating decision dated August 2008, the effective date of service connection was corrected to March 23, 2007, the date of receipt of the Veteran's claim for service connection.  

The Veteran has stated on a number of occasions that the effective date of service connection for her right wrist condition should be earlier than the currently-assigned date.  In July 2008, the Veteran stated that her wrist injury occurred at the same time as a service-connected 2003 right thumb injury, but that the right wrist condition was "not clearly identified" until all of the treatment for the right thumb was completed.  In September 2008, the Veteran reiterated that her right wrist injury was "part of the original injury" that she experienced in-service.  The Veteran argued that the "symptoms, and therefore the diagnosis, of the right wrist were masked by the injury to the right thumb/hand and the subsequent surgery."  In her April 2009 hearing at the RO before a Decision Review Officer, the Veteran stated that "nobody had ever addressed [her right wrist condition] as a separate issue."  While the Board may accept the Veteran's contentions that entitlement to service connection arose at the time of an in-service 2003 injury, the appropriate effective date for the grant of service connection is a separate issue that involves whether the Veteran made a claim for benefits to VA.

Upon review of all of the evidence of record, the Board finds that there is no basis for assignment of an effective date for an award of benefits prior to March 23, 2007.  The record is negative for any communication or action prior to March 23, 2007 indicating an intent to apply for service connection for a right wrist condition.  The Veteran's lay statements prior to that date are completely silent for complaints relating to the right wrist, much less an intention to apply for benefits relating to her wrist; instead, the Veteran made claims relating only to her right thumb and right hand.  In this regard, the Board observes that the Veteran referred to problems with her right hand in a claim filed in January 2005; however, she did not identify any right wrist complaints.  Likewise, in September 2005, she asserted right thumb disability as a result of service.  However, there was no indication of any claimed right wrist problems related to service at that time. 

The Board acknowledges that VA treatment records dated prior to March 23, 2007 document treatment for a right wrist condition.  For example, she complained of right wrist stiffness and pain as early as February 2006.  Likewise, in February 2007, she reported persistent pain and loss of motion and function in her right wrist following an in-service injury which the treating physician felt was likely due to an in-service injury.  VA regulations provide that, under certain circumstances, the date of VA outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  See 38 C.F.R. § 3.157.  However, 38 C.F.R. § 3.157 does not avail the Veteran, as the provisions of § 3.157 only apply to claims for increased ratings, or claims to reopen previously denied claims, and it is manifestly not applicable to original service connection claims.  See Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  The Board can do no better than quote Crawford itself: 

An analysis of 38 C.F.R. § 3.157 indicates that this regulation does not benefit the veteran in his claim. Under § 3.157(a), a report of examination or hospitalization may be accepted as an informal claim for benefits if it meets the requirements of § 3.157(b).  38 C.F.R. § 3.157(b) provides: 

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of [evidence listed under (b)(1), (2), or (3)] will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

In the instant case there has not been a prior allowance or disallowance of a formal claim for compensation or pension.  Therefore, the veteran's hospitalization report could not be accepted as an informal claim under 38 C.F.R. § 3.157. 

Crawford, 5 Vet. App. at 35-36.  As there has not been a prior allowance or disallowance of the Veteran's right wrist claim, various treatment records prior to March 2007 documenting right wrist complaints cannot be construed as informal claims for service connection for that disability.  

Simply put, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  See Brannon, supra.  There is nothing in the medical or other evidence of record prior to March 23, 2007 that may be reasonably construed as a claim on the part of the Veteran, or that reflects her intent to apply, for service connection for a right wrist condition.  

Inasmuch as no claim for service connection for a right wrist condition was received prior to March 23, 2007, the effective date can be no earlier than the date of the claim for that benefit.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400 (2011).  In this regard, the Board notes that, while VA has a duty to assist a veteran in developing facts pertinent to a claim, the veteran bears the responsibility for coming forth with the submission of a claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R.           § 3.151(a) (2011).  The Board finds that the facts of this case clearly demonstrate that the VA was not put on notice at any time prior to March 23, 2007 that the Veteran would seek service connection for a right wrist condition.

The law is clear that no benefit may be paid before a claim is made. 38 U.S.C.A.      § 5101 (West 2002).  Therefore, since the Veteran's service connection claim was received more than one year after her separation from military service, the effective date of the award may be no earlier than the date of receipt of the claim.  Accordingly, the claim is denied because there is no evidence demonstrating a claim, either formal or informal, for service connection for a right wrist condition prior to March 23, 2007. 


ORDER

Entitlement to an initial rating in excess of 10 percent for a right wrist condition is denied.

Entitlement to an effective date prior to March 23, 2007, for the grant of service connection for a right wrist condition is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


